Case 2:20-cv-00070-LGW-BWC Document 7 Filed 01/21/21 Page 1 of 2


                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By CAsbell at 4:32 pm, Jan 21, 2021
Case 2:20-cv-00070-LGW-BWC Document 7 Filed 01/21/21 Page 2 of 2
